Appeal from a judgment of the County Court of Montgomery County (Aison, J.), rendered April 28, 1992, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the fourth degree.
Defendant argues that his waiver of his right to appeal as a part of his guilty plea was not knowing and voluntary and that the sentence imposed was harsh and excessive. Our review of the record reveals a sufficient colloquy between defendant and County Court to establish a knowing, voluntary and intelligent waiver so that, in the absence of any other facts calling into doubt the validity of the plea (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1; People v Lopez, 71 NY2d 662), we conclude that the waiver of the right *714to appeal must be enforced. Were we to reach the merits of defendant’s argument that the sentence is harsh and excessive we would find, given that defendant entered the plea to a class C felony to avoid indictment for a class A-l felony and knew that he would probably receive the sentence ultimately imposed, that there is no basis to disturb the sentence imposed by County Court (see, People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899).
Weiss, P. J., Mercure, Mahoney and Casey, JJ., concur. Ordered that the judgment is affirmed.